                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                     PIKEVILLE

CIVIL ACTION NO. 7:17-CV-113

KIRBY COLE,                                                                       PLAINTIFF,

V.                                  OPINION AND ORDER

SOUTHERN HEALTH PARTNERS, INC., et al.,                                       DEFENDANTS.

                                         *** *** *** ***

       This matter is before the Court on the motion for summary judgment filed by the

defendants Southern Health Partners, Inc., Karen Bennett Baker, and Pike County Detention

Center (DE 56). The magistrate judge has reviewed the motion and recommends that the

Court grant it (DE 62, Report and Recommendation).

       In his recommendation, the magistrate judge granted the parties the right to file

objections. Plaintiff Kirby Cole, who is proceeding pro se, filed a motion for “continuance of

summary judgment” (DE 63), which the Court construed as a motion to extend the time to file

objections. The Court granted him an extension and Cole has responded with a motion to

“deny defendant’s to dismiss case” (DE 65). The Court construes this as Cole’s objections to the

magistrate judge’s recommendation.

       The magistrate judge construed Cole’s complaint to allege that, in violation of the

Eighth Amendment, the Defendants were deliberately indifferent to his serious medical needs

while he was incarcerated at the Pike County Detention Center. The magistrate judge

determined that Cole had not set forth any facts or provided any evidence that would support

his claim. With his objections to the magistrate judge’s recommendation, Cole continues to

assert that he has serious medical needs. The Court does not doubt that. Nevertheless, Cole
has not presented the Court with any evidence to support his claim that the jail was

deliberately indifferent to those needs.

       Accordingly, the Court hereby ORDERS as follows:

       1) The magistrate judge’s report and recommendation (DE 62) is ADOPTED as the

           Court’s opinion;

       2) The defendants’ motion for summary judgment (DE 56) is granted and judgment

           will be entered in favor of the defendants; and

       3) Cole’s “motion to move forward to trial” (DE 59) is DENIED.


Dated January 25, 2019.




                                               2
